Citation Nr: 1429661	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  11-03 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar sprain, degenerative disc disease (DDD), and spondylosis with sciatica.

2.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a lower back disorder. 

3.  Entitlement to service connection for glaucoma.  

4.  Entitlement to service connection for residuals of tubal ligation.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a lower back disorder or a bilateral foot disorder. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1979 to August 1982 with subsequent National Guard and Reserve service. 

These matters come before the Board of Veterans' Appeals (Board) on an appeal from a February 2010 rating decision issued by the Regional Office (RO) in North Little Rock, Arkansas. 

In April 2013, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the documents in such file reveals a hearing transcript dated April 2013.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issues on appeal.  

The issues of entitlement to service connection for bilateral foot disorder, glaucoma, residuals of tubal ligation, and an acquired psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least evenly balanced as to whether the lumbar spine disorders with which the Veteran has been diagnosed are related to service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, lumbar sprain, DDD, and spondylosis with sciatica were incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

After reviewing the claims file and examining the Veteran, the October 2012 VA examiner diagnosed lumbar sprain, DDD, and spondylosis with sciatica and opined that it was at least as likely as not that these disorders were related to service.  The rationale was that the Veteran had in-service back injury and symptoms that continued with progressive problems.  The Board finds the Veteran's testimony as to in-service back injury competent and credible.  As the October 2012 explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).   This evidence is at least as probative as any negative opinions in the evidence of record.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar strain, DDD, and spondylosis with sciatica is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for lumbar sprain, DDD, and spondylosis with sciatica.


REMAND

Remand is required to obtain outstanding medical records as well as a clarifying addendum opinion.  During the Board hearing, the Veteran stated that she was receiving regular treatment from VA for her feet, glaucoma and mental health issues.  Aside from VA examinations dated from 2012, there are no VA treatment records showing routine treatment after February 2010 or any records from the Houston VA Medical Center.  Moreover, a June 2011 letter indicates that the Veteran may have applied for Social Security disability benefits but VA has not attempted to obtain such records.  

The Veteran contends that her foot disorders are secondary to her lower back disorder and that her claimed acquired psychiatric disorder is secondary to her lower back or foot disorder.  Although an October 2012 VA examiner noted that she developed foot disorders "related to" her lower back disorder and sciatica, he did not offer a rationale for this conclusion.  An addendum or opinion with a rationale on this question should therefore be sought.  The October 2012 VA psychiatric examiner declined to diagnose a psychiatric disorder.  If any new evidence obtained is relevant to this or any other questions addressed in the prior examinations, addendum opinions should be sought.

Accordingly, the issues of entitlement to service connection for bilateral foot disorder, glaucoma, residuals of tubal ligation, and an acquired psychiatric disorder are REMANDED for the following action:

1. The Veteran should be given an opportunity to clarify and identify any healthcare provider who treated her for any foot disorder, glaucoma, tubal ligation, or claimed psychiatric disorder.  After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file.  The AOJ should obtain any outstanding VA treatment records since February 2010 and all records from the Houston VA Medical Center from any time.

If the AOJ cannot locate such records, it should take action to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The appellant should be asked to clarify whether she has applied for or been awarded Social Security benefits.  An attempt to obtain any pertinent records should be undertaken as identified by the Veteran.  This may require that the Social Security Administration be contacted, and all medical records associated with the Veteran's claim for benefits from that agency should be obtained and associated with the claims file.  If the AOJ cannot locate such records, should take action to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, forward the entire claims file to the examiner who prepared the October 2012 VA foot disorder opinion or, if that examiner is unavailable, to another suitably qualified VA examiner.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records and lay statements.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale should be provided for that conclusion.  If additional examination is indicated, it should be scheduled in accordance with applicable procedures.

If available, the examiner should explain his rationale for the October 2012 conclusion that the foot disorders are related to the back disorders, to include which foot disorders are related to which back disorders.  If the same examiner is not available, another appropriate health care professional should be asked this question.

The examiner or health care professional should also provide an opinion as to whether any foot disorder was aggravated (permanently made worse) by a lower back disorder.  If so, the examiner should describe the extent of any aggravation with as much detail as possible.  If there is no evidence of aggravation, a rationale should also be provided for that conclusion.

4. After completing any additional development deemed necessary, to include obtaining addendum or new opinions if any new evidence obtained so requires, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


